Citation Nr: 0815441	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

This case was the subject of a January 2007 hearing before 
the undersigned Veterans Law Judge, and of a Board decision 
dated in August 2007.  The case was further the subject of a 
January 2008 Order of the Court of Appeals for Veterans 
Claims that granted a Joint Motion for Remand of the parties 
and vacated the Board's August 2007 decision in this matter.  
The below action is directed in view of the Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for disability of the 
left knee, which he contends is caused or aggravated by 
service-connected disability of the right knee.

In a January 2008 Joint Motion for Remand, implemented by an 
Order of the Court that same month, it was indicated that the 
December 2004 VA examination afforded the veteran in this 
matter may not have been adequate.  Specifically, the 
December 2004 VA examiner had expressed an opinion that the 
veteran's service-connected disability of the right knee had 
not caused his left knee disability, but did not make a 
finding as to whether the disability of the left knee was 
aggravated by disability of the right knee.  As a result, the 
Board finds that an examination and opinion as to whether it 
is at least as likely as not that the veteran's left knee 
disability is caused or aggravated by his service-connected 
right knee disability would be helpful in this case.  See 38 
U.S.C.A. § 5103A(d); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Additionally, in the event that further relevant treatment 
records for left knee disability are available for the period 
from March 2006 forward, such records would be useful for 
purposes of adjudication of this case.  See 38 U.S.C.A. 
§ 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his left knee 
disability that have not been previously 
obtained and associated with the claims 
files.  After any required releases for 
medical information are requested and 
obtained from the veteran, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

The records sought should include any 
records of treatment for left knee 
disability dated from March 2006 forward.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran's service-
connected right knee disability has caused 
or aggravated  (chronic worsening of 
underlying condition versus temporary flare-
up of symptoms) his current left knee 
disability.

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



